DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species F in the reply filed on 1/3/2022 is acknowledged.  The traversal is on the ground(s) that the grouping of Species is incorrect.  Examiner accepts Applicant’s regrouping of Species F to include sub-species G and H, and to include the additional claims Applicant included in Species F. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-8 and 11-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0269194 A1 Luther et al. (herein “Luther”).
Abstract), wherein the system comprises:
a. a connector (20) including a connector body and defining a longitudinal axis (para [0025]); 
b. at least two ferrules (22, 24) mounted with respect to the connector body and arranged in a side-by-side orientation (Fig. 5B; para [0025]), wherein each of the at least two ferrules defines an end face (26, 28); 
wherein the connector body is configured to allow at least one of the at least two ferrules (22, 24) to move relative to the connector body (arrow in Fig. 6A; para [0037]); and 
wherein movement of the at least one ferrule relative to the connector body facilitates lateral orientation of the angle polished end face of all ferrules relative to the connector body when in a mating position (para [0036]).
Regarding claim 9, Luther discloses the connector body further includes compression springs (86) applying a distal bias on the at least two ferrules (para [0036]).
Regarding claim 24, Luther discloses a method for providing a connector that includes at least two side-by- side ferrules that include polished end faces characterized by a lateral polish orientation (Abstract), comprising:
a. angle polishing the end faces of the two side-by side ferrules when the ferrules are in a first position (Fig. 5B; para [0036]), and 
b. after angle polishing, moving the ferrules to a second position in which the angle polished end faces of the ferrules are in a lateral orientation (Fig. 6A; para [0037]).
Regarding claim 25, Luther discloses movement of the ferrules to the second position after angle polishing entails longitudinal movement of at least one of the ferrules (arrow shown in Fig. 6A; para [0037]).

Regarding claim 27, Luther discloses the rotational movement entails rotation of the ferrules relative to the connector by 90˚ (para [0036]).
Regarding claim 28, Luther discloses the connector body includes an initial channel, a main channel, and a transfer channel (shown in Fig. 6A as 3 different channels each labeled 66).

Allowable Subject Matter
Claims 10, 22, 23, and 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or fairly suggest, including all of the features of the claims and all of the features of any intervening claims, the following in italics:
the connector body defines a slot; the system further comprises a shim that is configured to be removably received by the slot defined by the connector body; the compression spring is restrained by introduction of the shim into the slot; and the at least two ferrules define a first ferrule and a second ferrule, wherein each of the first and second ferrules define an end face, and wherein the first ferrule is movable between (i) a first position in which the end face of the first ferrule and the end face of the second ferrule are coplanar in a plane that is angled relative to the longitudinal axis of the connector, and (ii) a second position in which the end face of the first ferrule and the end face of the second ferrule are angle polished and in a lateral orientation.
the connector body includes (i) an initial channel, (ii) a transfer channel, and (iii) a main channel, wherein the at least two ferrules define a first ferrule and a second ferrule, wherein each of the first and second ferrules define an end face and a cam extension, wherein movement of the first ferrule relative to the connector body causes the first ferrule to rotate relative to the connector body based on camming 6 MEl 38741801v.1Docket: 97895.00462 engagement between the cam extension associated with the first ferrule and the transfer channel.
the transfer channel is angled relative to the initial and main channels, and the transfer channel extends between the initial and main channels.
the transfer channel defines a helical path between the initial channel and the main channel.
the main channel is located 90˚ from the initial channel.
at least one ferrule includes a cam extension extending from the at least one ferrule, the cam extension configured to travel along the initial channel, the transfer channel, and the main channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/MARY A EL-SHAMMAA/Examiner, Art Unit 2883